UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2272


MIYUKI MAUREEN JOHNSON, Pro Se Attorney for Self,

                    Plaintiff - Appellant,

             v.

COL. ERIC EDWARDS, in his Individual and Personal Capacity; COL. CLEM
DONALD MCDUFF, in his individual and personal capacity; GS-13 CARLA M.
LAIRD, in her individual and personal capacity; GS-15 ANDREA V.
GARDENER, in her individual and personal capacity,

                    Defendants - Appellees.


Appeal from the United States District Court for the District of South Carolina, at
Columbia. Shiva Vafai Hodges, Magistrate Judge. (3:17-cv-01122-JFA-SVH)


Submitted: March 13, 2018                                         Decided: March 15, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Miyuki Maureen Johnson, Appellant Pro Se. Terri Hearn Bailey, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Miyuki Maureen Johnson seeks to appeal the magistrate judge’s text order

denying her motion for default judgment. This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337
U.S. 541, 545-46 (1949). The order Johnson seeks to appeal is neither a final order nor

an appealable interlocutory or collateral order. Accordingly, we deny leave to proceed in

forma pauperis and dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            2